[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The Court having heard the parties finds the following:
1. The plaintiff whose maiden name was Mariangelica Vera, was lawfully married to the defendant on December 10, 1983 at East Granby, Connecticut.
2. The plaintiff has resided continuously in this state for more than one year past before the date of the complaint.
3. The marriage of the parties has broken down irretrievably.
4. There are no children born to the parties of this marriage.
5. In reaching the conclusions hereinafter stated the Court deems it advisable to recite briefly some of the considerations involved in its decision. The Court has considered carefully the statutory criteria in the award of alimony. There were before the Court well prepared financial affidavits of the parties as well as plaintiff's request for relief and defendant's response to plaintiff's request.
It is adjudged:
1. That the marriage of the parties to this action be and is hereby dissolved on the ground of irretrievable breakdown and that they are each hereby declared to be single and unmarried.
2. The cause of the failure of this marriage is attributed to both parties equally. This conclusion is based on the evidence in the record heard by the Court.
3. The family dwelling which is in the name of the plaintiff shall remain as her sole property.
4. It appears from the record in the file that the personal property has already been divided to the mutual satisfaction of the parties. The parties differ very substantially in the amount of capital to be divided. CT Page 12185
Both parties are employees of a corporation named ABB and earn substantial salaries and bonuses. Both parties are financially independent.
The parties are to retain their investments and pension plans.
Again, the Court has of course considered all of the evidence and applicable criteria recited above. But a recital of all of the factors involved in the formation of the Court's orders would make this opinion unnecessarily lengthy.
Finally, the defendant shall pay to the plaintiff the sum of Ten Thousand ($10,000) Dollars as lump sum alimony before December 31, 1994.
Judgment will enter accordingly.
Simon S. Cohen State Judge Referee